944 A.2d 587 (2007)
194 N.J. 274
In the Matter of Donald W. DE LEO, Surrogate of Hudson County.
Supreme Court of New Jersey.
September 19, 2007.

ORDER
This matter having come before the Court on a presentment from the Advisory Committee on Judicial Conduct, which concluded that DONALD W. DE LEO, Surrogate of Hudson County, had violated Canons 1 (A Judge Should Uphold the Integrity and Independence of the Judiciary), 2A (A Judge Should Avoid Impropriety and the Appearance of Impropriety in All Activities), 3C(1) (A Judge Should Perform the Duties of Judicial Office Impartially and Diligently), and 5A(1) (A Judge Shall Conduct Extra-Judicial Activities in Manner to Minimize Risk of Conflict with Judicial Activities) of the Code of Judicial Conduct and Rules 1:15-1 (c) (A Surrogate Shall Not Practice Law in any Estate or Trust Matter In or Out of Court) and 2:15-8(a)(6) (A Judge Should Not Engage in Conduct Prejudicial to the Administration of Justice That Brings the Judicial Office into Disrepute)
And the Committee having recommended that respondent not be disciplined for his violation of Rule 1:15-1(c) (preparing a will for a private client while serving as Surrogate) and the related violations of Rule 2:15-8(a)(1) and Canons 1 and 2A because of a perceived ambiguity in Rule 1:15-1(c),
And the Committee having made a separate recommendation that respondent be reprimanded for other conduct found by the Committee to be in violation of Canons 1, 2A, 3C(1), and 5A(1), as well as Rule 2:15-8(a)(6) (probating a will and issuing letters testamentary in a matter in which respondent drafted the will);
And respondent, through counsel, having waived his right to a hearing before the Supreme Court and having submitted himself to the judgment of the Court baaed on the presentment and the record before the Advisory Committee on Judicial Conduct;
And good cause appearing;
It is ORDERED that the Court hereby adopts that portion of the findings and recommendations of the Advisory Committee on Judicial Conduct that concluded respondent should be disciplined for probating a will and issuing letters testamentary in a matter which he drafted the will, in violation of Canons 1, 2A, 3C(1), and 5A(1) of the Code of Judicial Conduct and Rule 2:15-8(a)(6); and it is further
ORDERED that SURROGATE DONALD W. DE LEO is reprimanded for his violations of Canons 1, 2A, 3C(1), and 5A(1) of the Code of Judicial Conduct and Rule 2:15-8(a)(6).
Chief Justice RABNER and Justices LONG, LaVECCHIA, ALBIN, WALLACE, and HOENS join in the Court's Order. Justice RIVERA-SOTO did not participate in the matter.